Title: To Alexander Hamilton from James McHenry, 25 January 1800
From: McHenry, James
To: Hamilton, Alexander


War Department25th Jany. 1800
Sir
The house of Representatives yesterday passed a bill to suspend enlistments for the six additional companies of cavalry and twelve regiments of Infantry. It is now before the Senate, and may also receive the sanction of that body, altho’ (perhaps) not immediately.
It is therefore thought advisable, that the terms of enlistment be altered and until otherwise directed run, “for and during the existing differences between the United States and the French Republic, or for five years at the option of the government.”
The object of the new terms of enlistment is, to prevent a waste of the public money, in the event of the bill aforesaid passing, by securing the men to fill up the Regiments on the old establishment without additional bounty and cloathing. You will therefore please to put, with as much expedition as possible, orders, to the proper officers, as to leave no question that the men to be enlisted may be transferred from the new into the old Regiments & ⟨fro⟩m one Regiment into another at the pleasure of the Executive.
The only restriction indispensible to be observed is, that no more soldiers be inlisted under the new terms, than will be wanted to fill up to their complement the four Regiments of Infantry, the two Regiments of Artillerists and Engineers and two companies of Cavalry on the old establishment.
To save time, I shall provisionaly instruct Colonels Moore, Hall, Bentley, Parker, Read, J. Smith, Ogden and Wm S. Smith. You will of course occupy yourself in the first instance with orders to the other commandants of Regiments to the Eastward.
With great respect, I have the honour to be, Sir,
Your most ob st

James McHenry
Majr. Gen. Alexr. Hamilton


